Citation Nr: 1408977	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-43 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an earlier effective date for a 30 percent evaluation for a right eye scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing at the RO.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDINGS OF FACT

1.  On September 11, 2009, the Veteran submitted a claim of entitlement to a compensable rating for a right eye scar.

2.  In a May 2010 rating decision, the Veteran was granted entitlement to a 30 percent disability rating for his right eye scar, with an effective date of September 11, 2009, the date the Veteran's claim for an increased rating was received.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than September 11, 2009 for the assignment of a 30 percent disability rating for a right eye scar.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran seeks an earlier effective date for his right eye scar disability currently evaluated as 30 percent disabling.  For the reasons explained below, however, the Board finds that an earlier effective date is not warranted. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service treatment records and he has been provided an appropriate VA examination.  Moreover, the Veteran's request for a Board hearing has been honored and he has not indicated there are any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing to 1) fully explain the issues and 2) suggest the submission of evidence that may have been overlooked.  At the April 2012 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claim that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony, oral presentation and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record. 

Earlier Effective Date

As mentioned above, the Veteran presently seeks an effective date prior to September 11, 2009, for the award of a 30 percent disability rating for his right eye scar.  He testified that he was previously chastised by a VA employee when he attempted to reschedule the VA examination for his right eye scar.  He also argues that he is entitled to an effective date of January 21, 2003, the date when he initially established his entitlement to service connection for this disability.  The Veteran asserts the severity of his disability has been the same since January 21, 2003. 

A May 2003 rating decision implemented this grant and assigned an initial noncompensable rating of for the right eye scar.  The disability was assigned an effective date of January 21, 2003.  The Veteran did not appeal the initial rating for the effective date assigned.  Significantly, the Board finds VA was not in receipt of new and material evidence relevant to the claim prior to the expiration of the appeals period following the initial grant of service connection.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, absent Clear and Unmistakable Error (CUE) in the May 2003 determination, the decision is final.  38 U.S.C.A. § 5109A ; 38 C.F.R. § 3.105.  Here, the Veteran and his representative explicitly stated at the hearing that he is not challenging the May 2003 rating decision on the basis of CUE.
The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o). Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his duly authorized representative."  38 C.F.R. § 3.155(a). 

An exception to the rule regarding increased ratings applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

The RO's assignment of the current September 11, 2009, effective date for the award of the 30 percent rating for the right eye scar was based on the date a statement from the Veteran requesting an increased disability evaluation for his service-connected condition was received. 

Upon reviewing the evidence of record, the Board concludes that the evidence does not provide an adequate basis to conclude that the Veteran's service-connected disability increased in severity within the year before VA received his September 11, 2009 claim seeking an increased compensation for his condition.  The Board finds that the medical evidence of record, to include the VA examination dated from January 2010, does not provide an adequate basis to conclude that the service-connected scar disability underwent any ascertainable increase in severity from September 11, 2008 to September 11, 2009.  Indeed, the Veteran testified in April 2012 during his Board hearing that his symptoms have remained constant since 2003, and that he was entitled to the 30 percent rating back then.  

In a claim that similarly asserted entitlement to benefits because the claimant had been given erroneous information from a VA employee, the Court found that although the claimant may have in fact received erroneous advice she was not entitled to benefits based on estoppel.  McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994).  In the present case, the Veteran asserts that he detrimentally relied on a VA employee at the time of scheduling his examination and was thus precluded from getting the examination which would have entitled him to a compensable rating. "Detrimental reliance" is a theory in equity, like the "estoppel" theory cited in McTighe.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Thus, the Board finds that the 30 percent disability rating for his right eye scar did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his claim, September 11, 2009, and the claim is denied.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date"). 


ORDER

Entitlement to an effective date earlier than September 11, 2009, for grant of a 30 percent disability rating for a right eye scar is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


